IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-30635



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

GARY L. CLARK,
                                      Defendant-Appellant.

                         ---------------------

           Appeal from the United States District Court
               for the Western District of Louisiana
                           (97-50050-01)

                         ---------------------

                             June 7, 1999

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Gary L. Clark appeals his conviction by a

jury of violating the Hobbs Act1 and a Civil Rights statute.2    He

also appeals his sentence.       Clark claims that the evidence is

insufficient to support his conviction, that the district court

erred reversibly in instructing the jury on state law and refusing

to give Clark’s proposed instruction, and in denying Clark’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         18 U.S.C. § 1951.
     2
         18 U.S.C. § 242.
suggestion that the Hobbs Act and Civil Rights counts should be

grouped for sentencing purposes.

        The Hobbs Act counts and the Civil Rights counts arise from

Clark’s activities while Chief of Police in Logansport, Louisiana,

and involve his disposition of a number of traffic tickets from

stops   of   interstate   motorists       and    fines       for   other    criminal

violations    by   intrastate    defendants.           The    charges      implicate

extortion    and   diversion    of   funds      from   intended      governmental

recipients, namely the Town of Logansport, and the 11th Judicial

District Court, DeSoto Parish, Louisiana.

     We have reviewed the record on appeal and considered the

positions of counsel as presented in their appellate briefs and

their arguments before the court.            As a result, we are satisfied

that the district court did not commit reversible error in the

conduct of Clark’s trial or in his sentencing.                     Therefore, his

conviction and his sentence are, in all respects,

AFFIRMED.




                                      2